Citation Nr: 0827507	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
2005 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating for service-
connected PTSD, in excess of 30 percent disabling. 

3.  Entitlement to an initial disability rating for residuals 
of radical prostatectomy for prostate cancer, in excess of 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to May 1969.  He is the recipient of two Purple 
Heart Medals and the Combat Infantryman Badge.  Service in 
the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated March 2006 and 
May 2006, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

Procedural history

In March 2005, the veteran filed a claim of entitlement to 
service connection for residuals of radical prostatectomy for 
prostate cancer.  In a June 2005 statement, the veteran 
reported that he had been experiencing nightmares about his 
Vietnam military service.  In March 2006, the veteran filed a 
formal claim of entitlement to service connection for PTSD.

In March 2006, the RO issued a rating decision granting 
service connection for prostate cancer, evaluated as 20 
percent, effective March 2, 2005.  In the same decision, the 
RO awarded special monthly compensation (SMC) based on loss 
of use of a creative organ, pursuant to 38 U.S.C.A. § 1114(k) 
(West 2002) and 
38 C.F.R. § 3.350(a) (2007).  In May 2006, the RO issued a 
rating decision granting service connection for PTSD, 
evaluated as 30 percent disabling, effective March 30, 2006.  

In June 2006, the veteran filed a notice of disagreement 
(NOD) with the evaluations established for his service-
connected prostate cancer and PTSD.  He also disagreed with 
the effective date assigned the grant of service connection 
for PTSD.  
In November 2006, a decision review officer (DRO) performed a 
de novo review of the PTSD claim and assigned an earlier 
effective date of June 10, 2005.  In December 2006, the RO 
issued a statement of the case (SOC), which upheld the 
assigned disability ratings for prostate cancer and PTSD.  In 
December 2006, the veteran perfected the appeal of the claims 
by filing a timely substantive appeal 
(VA Form 9).

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a May 2008 Board hearing 
conducted at the RO in Boston, Massachusetts.  A transcript 
of the hearing is associated with the veteran's claims 
folder.  At the May 2008 hearing, the veteran submitted 
additional medical evidence directly to the Board.  The 
veteran specifically waived local consideration of this 
evidence by the RO.  This waiver is reflected in the record.  
See Board hearing transcript, page 2; see also 38 C.F.R. §§ 
19.9, 20.1304(c) (2007). 

Additionally, prior to commencement of the hearing, the 
veteran, through his representative, indicated his intent to 
withdraw his claim of entitlement to an earlier effective 
date for the grant of service connection for PTSD.  See 
Veteran's statement dated May 2008; see also Board hearing 
transcript, page 2.

Issue not on appeal

At the May 2008 personal hearing, the veteran's 
representative indicated that the veteran was in the process 
of filing a separate claim of entitlement to a total rating 
based on individual unemployability.  Since this claim has 
not yet been addressed by a rating decision, the Board is 
without authority to consider it.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  That matter is 
referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  On May 19, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim for an earlier 
effective date for the grant of service connection for PTSD.

2.  For the period of the veteran's appeal, his PTSD is 
manifested by depression, anxiety, chronic sleep impairment, 
hypervigilance, irritability, outbursts of anger, panic 
attacks, disturbances of mood and motivation, difficulty 
establishing effective social relationships, and suicidal 
thoughts.  There is no evidence of obsessional rituals, 
abnormal speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.

3.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.

4.  The veteran's service-connected prostate cancer is 
manifested by occasional urinary incontinence.

5.  The evidence does not show that the veteran's service 
connected prostate cancer is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to an earlier effective date have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Resolving all doubt in the veteran's favor, the Board 
finds that the criteria for an initial disability rating of 
50 percent, and no higher, for the veteran's PTSD for the 
period of his appeal have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 
§§ 4.130, Diagnostic Code 9411, 4.7 (2007).

3.  Application of the extraschedular rating provisions is 
not warranted for the veteran's service-connected PTSD.  38 
C.F.R. § 3.321(b) (2007).

4.  The criteria for an initial disability rating in excess 
of 20 percent for the veteran's prostate cancer have not been 
met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. § 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2007).

5.  Application of the extraschedular rating provisions is 
not warranted for the veteran's service-connected prostate 
cancer.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Preliminary issue - earlier effective date claim

Pursuant to a written statement dated May 2008, the veteran 
indicated his desire to withdraw his appeal as to the issue 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2007).  Withdrawal may be made by the appellant or by 
his authorized representative.  See 38 C.F.R. § 20.204 
(2007).  The veteran has properly withdrawn his appeal as to 
the issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD and, hence, there remain 
no allegations of factual or legal error for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to that issue 
and it is dismissed.

The Veterans Claims Assistance Act of 2000

As to the remaining issues on appeal, the Board has given 
consideration to the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated June 2005, in conjunction with his then 
pending, and later granted, claims of entitlement to service 
connection.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to evidence 
necessary to substantiate a claim for a higher rating, once 
service connection is granted the notice requirements of 38 
U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the June 2005 VCAA letter.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.


The June 2005 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to use, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original.]

The June 2005 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Moreover, in the June 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
determined it was necessary to make a decision on his claim.  
[Two VA examinations were conducted in August 2005].

The Board notes that the letter dated in June 2005 fully 
satisfied the duty to notify provisions for the first three 
elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  38 
C.F.R. § 3.159 was recently revised, effective as of May 30, 
2008, and several portions of the revisions are pertinent to 
the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  As 
indicated above, despite this change in the regulation, the 
June 2005 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  With respect to effective date, the letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other application standards."  

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in a December 2006 SOC, following 
the issuance of the March 2006 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  
However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  Nevertheless, the 
Board notes that the veteran received notice of the Vasquez-
Flores decision in a letter from the RO dated May 2008.  The 
letter informed the veteran as to examples of evidence that 
would be pertinent to establishing disability ratings and 
effective dates.  Further, at the May 2008 personal hearing, 
the veteran, through his representative, indicated that he 
had read and understood the May 2008 Vasquez-Flores letter.  
The veteran also indicated that he had received sufficient 
notice of the Vasquez-Flores decision and its requirements as 
well as the elements of his increased ratings claims.  He 
also confirmed his intent to proceed at that time.  See Board 
hearing transcript, pages 
2-3.  Accordingly, the Board finds that the veteran was 
provided actual notice of the elements of the increased 
ratings claims pursuant to Vasquez-Flores.  See Sanders, 
supra.

Additionally, the veteran has not alleged that he received 
inadequate VCAA notice.  See Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008), [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes service treatment records, service personnel 
records, statements of the veteran as well as VA and private 
treatment records.  Additionally, as indicated above, the 
veteran was afforded two VA examinations in August 2005.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As indicated above, he testified at a personal 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


1.  Entitlement to an increased initial disability rating for 
service-connected PTSD.

Relevant law and regulations



Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

The veteran seeks entitlement to an increased initial 
disability rating for his service-connected PTSD, which is 
currently evaluated as 30 percent disabling.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:
100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The veteran's treatment history indicates that he was 
previously diagnosed with depression, in addition to his 
service-connected PTSD.  See VA examination, August 2005.  
The veteran is not currently service-connected for 
depression.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw a distinction as to the 
veteran's mental health symptomatology, and it appears that 
such a distinction is impossible as a practical matter.  
Accordingly, the Board will assume that all psychiatric 
symptomatology is attributed to PTSD.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms more appropriately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

With respect to 'flattened affect,' in the August 2005 VA 
examination report, the examiner described the veteran's 
affect as "abnormal," noting that the veteran displayed a 
tearful affect.  More recent psychiatric records, however, 
described the veteran's affect as "euthymic."  See VA 
treatment record, January 2008.

With regard to the veteran's speech, the August 2005 VA 
examiner did not note any abnormalities.  Consistently, the 
veteran's examination and treatment records demonstrated no 
evidence of 'circumstantial, circumlocutory, or stereotyped 
speech.'  

The August 2005 VA examiner indicated that "panic attacks 
were absent."  However, a VA treatment record, dated January 
2008, did document the veteran's report of panic attacks.  
The treatment record made no mention of the frequency of 
those panic attacks.

The August 2005 VA examiner did not report abnormalities in 
the veteran's comprehension, memory, or judgment.  
Specifically, he noted, "[t]hought processes are 
appropriate.  Judgment is not impaired.  Abstract thinking is 
normal.  Memory is within normal limits."  Notably, the 
examiner did indicate that the veteran experienced 
"persistent difficulty concentrating."  

The veteran's depression, irritability, and anger are 
repeatedly documented in his evaluation and treatment 
records.  Specifically, the August 2005 VA examiner noted 
"symptoms of irritability, anxiety, and depression with mood 
swings and fear of going to sleep."  Further, he indicated 
"[t]here is a persistent irritability or outburst of 
anger."  The examiner also reported that the veteran 
experiences depression, including symptoms of "increased 
crying, increased tendency to worry, fear of 'the end,' loss 
of energy, and irritability."  

With regard to work relationships, the record demonstrates 
that the veteran retired in 2002 after a 26 year career in 
law enforcement.  See May 2008 Board hearing transcript, pg. 
11.  At the May 2008 Board hearing, the veteran testified 
that his PTSD did not play a role in his retirement.  See May 
2008 Board hearing transcript, pg. 14.  Further, the veteran 
consistently described his relationships with his co-workers 
as "good," when questioned by the August 2005 VA examiner. 

With respect to social relationships, the Board observes that 
the veteran has been married for over thirty years.  See VA 
examination, August 2005.  However, the Board recognizes that 
the veteran's social relationships have been significantly 
affected by his PTSD symptoms.  The August 2005 VA examiner 
recognized the veteran's avoidance symptoms; specifically, 
"[t]here is a persistent feeling of detachment or 
estrangement from others."  The examiner concluded, 
"[s]ince he developed his mental condition, there have been 
major changes in his daily activities, such as social 
isolation, lack of motivation, loss of interest.  There have 
been some major social function changes since he developed 
his mental condition, for example he would rather be by 
himself, preferring to shun social activities."  Similarly, 
a January 2008 treatment record documented the veteran's 
"social isolation."  

Additionally, the August 2005 VA examination documented the 
veteran's hypervigilance, difficulty concentrating, and 
exaggerated startle response.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].

The Board notes that the August 2005 VA examiner indicated 
that the veteran's PTSD symptoms "occur constantly."  The 
Board additionally observes that the GAF score assigned in 
the August 2005 VA examination [50] is reflective of serious 
impairment due to PTSD.  The Board observes that a February 
2007 VA psychiatric intake record documented a GAF score of 
40, which indicates some impairment in family relations, 
judgment, thinking, or mood. 

In short, the veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, difficulty 
understanding complex commands, or circumstantial, 
circumlocutory, or stereotyped speech.  However, having all 
of the symptoms found in the schedular criteria is not 
required for a 50 percent rating, and no higher, to be 
assigned.  See 38 C.F.R. § 4.7 (2007).

After a thorough review of the evidence, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating, which have arguably 
been met or approximated, include impaired affect, panic 
attacks, disturbances of motivation and mood, and difficulty 
in establishing effective social relationships.  Accordingly, 
while resolving all reasonable doubt in the veteran's favor, 
the Board concludes that an increased rating to 50 percent is 
warranted based on the veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.7 (2007).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

Although, the August 2005 VA examiner indicated that the 
veteran did not experience suicidal ideation, a January 2007 
VA treatment record did document that the veteran experienced 
intermittent suicidal ideation.  The record stated, "[h]e 
says thoughts are fleeting and denies suicidal intent or 
plan.  Also denies past history of suicidal attempts."  A 
recent treatment record, dated January 2008, indicated that 
the veteran "denies suicidal...ideation."

There is, however, no evidence of record indicating the 
veteran has obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression affecting the ability to 
function independently, or impaired impulse control.  Nor is 
there evidence of spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.

Moreover, a review of the medical evidence indicates that the 
veteran's psychiatric symptomatology centers on his 
depression, anxiety, chronic sleep impairment, 
hypervigilance, irritability, disturbances of mood and 
motivation, and difficulty establishing social relationships.  
As detailed in the law and regulations section above, these 
symptoms are more congruent with the now assigned 50 percent 
disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The veteran 
himself does not appear to endorse the severe symptoms which 
are consistent with a 100 percent rating.

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the symptomatology associated with the 
veteran's PTSD more closely approximates that which allows 
for the assignment of a 50 percent disability rating, and no 
higher, under 38 C.F.R. § 4.7 (2007).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from June 10, 2005, the date of his claim.  

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. The August 2005 
examination report and recent VA treatment records indicated 
that the disability remained relatively stable throughout the 
period.  The Board therefore finds that a 50 percent 
disability rating may be assigned for the entire period from 
June 10, 2005.  There appears to have been no time during 
which the schedular criteria for a 70 or 100 percent rating 
were met or approximated. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The veteran's contentions have 
been limited to those discussed above, i.e., that his 
disability is more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
[while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant].  Moreover, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record demonstrates that the veteran has 
not required hospitalization as a result of his PTSD 
symptomatology.  In fact, he did not begin psychiatric 
treatment or therapy for his PTSD symptoms until 2007.  
Further, as indicated above, the veteran has not contended 
that his service-connected PTSD interfered with his lengthy 
career in law enforcement.  See May 2008 Board hearing 
transcript, pg. 14.  Accordingly, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the assignment 
of a 50 percent disability rating, but no higher, for the 
veteran's service-connected PTSD.  To that extent, the appeal 
is allowed.   


2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected prostate cancer.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings have been set forth above and will not be repeated 
here.

Specific rating criteria

The veteran's service-connected prostate cancer residuals are 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Codes 
7528-7527 [malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries].  
See 38 C.F.R. § 4.27 (2007) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, "rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant."

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residual are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

The evidence, as well as the veteran's own contentions, 
clearly establish that the predominant residual of the 
veteran's prostate cancer is voiding dysfunction.  There is 
no evidence of significant renal dysfunction or urinary tract 
infection.

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence:

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  

Urinary frequency:

A 40 percent evaluation is warranted for a daytime voiding 
interval less than one hour or; awakening to void five or 
more times per night.

A 20 percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.
A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  

Obstructed voiding:

A 30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.

A 10 percent evaluation is warranted for marked obstructive 
symptomatology with any one or combination of the following: 
(1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilation every 2 to 3 months.

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilation 1 to 2 times per year.

See 38 C.F.R. § 4.115a (2007).

Analysis

The veteran seeks an initial disability rating in excess of 
20 percent for his service-connected prostate cancer.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts, supra.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.

The evidence demonstrates that the veteran was diagnosed with 
prostate cancer and underwent a total prostatectomy in July 
2003.  There is no medical evidence of local recurrence of 
the prostate cancer or metastasis; nor has the veteran so 
alleged.
The evidence, including the veteran's own contentions, 
clearly establishes that the predominant residual of his 
service-connected prostate cancer is voiding dysfunction, 
specifically occasional urinary incontinence.  

The veteran's service-connected prostate cancer residuals are 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Codes 
7528-7527 [malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries].  These 
codes appear to be precisely congruent with the veteran's 
service-connected prostate cancer.  The veteran does not 
suggest that another diagnostic code or codes would be more 
appropriate.  Rather, he contends that his problems are of 
such severity as to warrant a higher rating.

Schedular rating

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms are consistent with the currently 
assigned 20 percent rating under 
38 C.F.R. §§ 4.115a, 4.115b, and Diagnostic Codes 7527-28.

Initially, the Board wishes to make it clear that it has read 
the veteran's contentions and has no reason to doubt that the 
prostate cancer residuals are distressing to him. As was 
noted by the Board in the Introduction, VA has separately 
recognized erectile dysfunction via the award of SMC based on 
the loss of use of a creative organ.  The Board's present 
decision is limited to the urinary symptoms.

The Board notes that the report of the August 2005 VA 
examination contained inaccurate identifying information 
about the veteran, including name, birthdate and service 
information.  However, while pointing out these inaccuracies, 
the veteran and his representative do not dispute the medical 
findings contained in the report, but rather rely on these 
findings in presenting their argument.  See NOD, June 2006.  
Further, the information pertaining to the veteran's vitals, 
contained in the body of the report, appears to be accurate.  
With respect to urinary incontinence, in order to receive the 
next higher [40 percent] disability rating under 38 C.F.R. § 
4.115b, it must be demonstrated that the veteran experiences 
urinary leakage/incontinence requiring the wearing of 
absorbent material which must be changed 2-4 times daily.  In 
their argument for an increased rating, the veteran and his 
representative rely on statements contained in the August 
2005 VA examination report.  Specifically, the August 2005 VA 
examiner stated that the veteran "has suffered from urge 
incontinence and impotence...The patient says his urge 
incontinence has improved with time, but he still finds 
himself going to the bathroom sometimes up to five to six 
times per hour."  

There is, however, no other competent evidence of record to 
support this description of regular incontinence.  At the May 
2008 Board hearing, the veteran testified that he experiences 
"no urinary retention problems."  Although, he clarified, 
"I drip once in a while."  He further testified that he 
does not wear absorbent materials, but he does wet his 
clothes one night a week.  See Board hearing transcript, pgs. 
20-21.  As such, the urinary symptoms described in the August 
2005 VA examination report are not congruent with the May 
2008 testimony of the veteran.  Crucially, the VA treatment 
records are absent any indication that the veteran requires 
absorbent materials or experiences significant urinary 
retention problems.  Accordingly, the Board places far 
greater weight on the May 2008 testimony of the veteran and 
the VA treatment records than it does on the isolated report 
of incontinence, which is inconsistent with this evidence of 
record.

With regard to urinary frequency, VA treatment records 
consistently and repeatedly document that the veteran 
"denies urgency, frequency, and nocturia."  Moreover, at 
the May 2008 Board hearing, when asked to testify regarding 
his symptomatology, the veteran made no mention of 
experiencing urinary frequency problems.  Aside from the 
isolated August 2005 report of heightened urinary frequency, 
there is no evidence of record to demonstrate that the 
veteran experiences such symptomatology.  

Notably, there is also no medical or lay evidence to indicate 
that the veteran experiences obstructed voiding, nor does he 
appear to so contend.

Additionally, the medical evidence of record does not 
demonstrate local recurrence or metastasis of the veteran's 
service-connected prostate cancer.  See VA treatment records, 
February 2006.  There is also no evidence of renal 
dysfunction, nor is there evidence that the veteran has 
experienced urinary tract infections since his surgery.  

A review of the medical evidence indicates that the veteran's 
symptomatology for residuals of post radical prostatectomy 
for prostate cancer centers on his voiding dysfunction; 
specifically, occasional incontinence.  As detailed in the 
law and regulations section above, these symptoms are more 
congruent with the currently assigned 20 percent disability 
rating.  

In short, the medical evidence does not support a higher 
initial disability evaluation for the veteran's prostate 
cancer pursuant to 38 C.F.R. § 4.115b.  Accordingly, the 
Board finds that the veteran does not meet the criteria for 
an initial disability rating for his service-connected 
prostate cancer, in excess of 20 percent for the period of 
his appeal.  

Fenderson considerations

In the instant case, the veteran's disability rating for 
prostate cancer has been initially evaluated as 20 percent 
disabling, effective from June 10, 2005, the date of his 
claim.  

It appears from the medical records and the veteran's own 
statements that the prostate cancer symptomatology has not 
appreciably changed since the date of service connection. The 
VA treatment records indicated that the disability remained 
relatively stable throughout the period.  The Board therefore 
finds that a 20 percent disability rating may be assigned for 
the entire period from June 10, 2005.  There appears to have 
been no time during which the schedular criteria for a higher 
disability rating were met or approximated. 




Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher, supra.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent period of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); see also 
Thun, supra, [three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating].

Neither the veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon, 
supra.  Moreover, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
required frequent hospitalizations for his service-connected 
prostate cancer.  The Board notes that the veteran claims 
that his prostate cancer diagnosis led to his retirement.  
See Board hearing transcript, pgs.12-13.  However, the record 
indicates that the veteran did not take disability 
retirement, but rather took regular retirement after 26 years 
of employment.  See Board hearing transcript, pg. 13.  The 
veteran has presented no additional evidence concerning any 
potential interference with employment.  Accordingly, there 
is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual 
rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's prostate cancer presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).


Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the 
continuation of the initial 20 percent disability rating, and 
no higher, for the veteran's service-connected prostate 
cancer.  As to this issue, the benefits sought on appeal are 
denied.


ORDER

The appeal for entitlement to an earlier effective date for 
the claim of entitlement to service connection for PTSD is 
dismissed.

An initial disability rating of 50 percent, and no higher, 
for the period of the appeal is granted for PTSD, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial disability rating for residuals of 
radical prostatectomy for prostate cancer, in excess of 20 
percent disabling, is denied.




____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


